EXHIBIT 10(L)(1)





October 31, 2001

Protective Life Insurance Company
2801 Highway 280 South
Birmingham, Alabama 35223
Attention: Carl Thigpen

Re: Lease Agreement dated as of February 1, 2000 between Wachovia Capital
Investments, Inc., as the Lessor, and Protective Life Insurance Company, as the
Lessee, as amended (as amended, the “Lease”); and Investment and Participation
Agreement dated as of February 1, 2000 by and among Protective Life Insurance
Company, as the Company, Wachovia Capital Investment as Lessor, and the Lease
Participants, as amended (as amended, the “Investment Agreement”)


Gentlemen:

        Capitalized terms used herein shall have the meanings attributable
thereto in the Investment Agreement.

        The Company has requested that Lessor and Lease Participants consent and
allow the Company to sublease a portion of the Facility. Subject to the terms
and conditions set forth herein, the Lessor and each Lease Participant hereby
(i) consents to the subleasing of the Facility and (ii) waives the requirement
in Section 21(c) of the Lease that any sublease shall not have a sublease term
ending after the then current Scheduled Lease Termination Date. Such consent and
waiver shall apply only to a maximum of six (6) subleases affecting in the
aggregate a maximum of 60,000 square feet of the Facility. Each sublease shall
have a lease term no longer than ten (10) years. This consent and waiver is
expressly conditioned upon the Lessor and one other Lease Participant approving
each subtenant prior to the Company executing such sublease.

        The foregoing consent and waiver is strictly limited to its terms. By
granting the foregoing consent and waiver, Lessor and each Lease Participant
specifically does not consent to or waive any other provisions contained in the
Lease, the Investment Agreement or any of the other Operative Documents.

        By its acknowledgment and acceptance hereinbelow, such of the Company
and the Guarantor hereby (i) consents to the aforedescribed subleasing
requirements and limitations, (ii) agrees to be bound thereby, and (iii)
restates and reaffirms its respective obligations under the Operative Documents
without defense, counterclaim or setoff.

        This letter may be executed by the parties hereto on any number of
separate counterparts, each of which be an original, but all such counterparts
shall together constitute but one and the same instrument.


                                                    Yours truly,



                                                     WACHOVIA CAPITAL INVESTMENTS, INC.

                                                     By: /s/Douglas N. Vestal
                                                              Name:  Douglas N. Vestal
                                                              Title: Vice President


                                                     SUNTRUST BANK

                                                     By:  /s/Natlee Bolden
                                                               Name:  Natlee Bolden
                                                               Title: Assistant Vice President



                                                     LASALLE BANK NATIONAL ASSOCIATION

                                                     By:  /s/George L. Kumis
                                                               Name:  George L. Kumis
                                                               Title: Senior Vice President



Acknowledged and Agreed:

PROTECTIVE LIFE INSURANCE COMPANY

By:/s/Carl Thigpen
        Name:  Carl Thigpen
        Title: Vice President

PROTECTIVE LIFE CORPORATION

By:/s/Carl Thigpen
        Name:  Carl Thigpen
        Title: Vice President

